Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/8/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of operating a controllable stiffness catheter, comprising: a catheter shaft comprising: a handle: an inner sheath having a proximal end connected to the handle, an outer sheath surrounding the inner sheath to the distal end and defining an annulus therebetween, the annulus comprising a proximal portion connected to the handle, the inner and outer sheaths  being sized to have at least the portion sized for neurological vascular procedures, as recited in claims 1 and 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Publication No. 2004/0054322 to Vargas which discloses a method for operating an anatomical catheter (catheter of Fig. 17A), comprising: providing a mechanical stiffener (compression-stiffening particles 183 by way of the application of a vacuum to core and sheath rigidizing 180; paragraph 75) to at least a portion of a catheter shaft, the catheter shaft comprising: an inner sheath (inner sheath 181): having a distal end and an outer surface (see Fig. 17A); and defining an access lumen (formed at the interior of inner sheath 181) having a given diameter and extending distally to the distal end (see Fig. 17A); and an outer sheath (outer sheath 7182): having an inner surface (inner surface of outer sheath 182) surrounding the inner sheath (inner sheath 187) distally to the distal end (see Fig. 17A); defining an annulus between the outer surface and the inner surface (annulus of the inter-tubal space in which compression-stiffening particles 183 are situated), the annulus having a vacuum connection (P) at which a vacuum is applied to the annulus (paragraph 75); and having a substantially constant outer diameter over the portion to the distal end (see Fig. 17A); providing a tool (diagnostic, surgical, or interventional instruments, abstract and paragraph 31) having a shape and a length sufficient 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.